Citation Nr: 0418139	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  98-06 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disorder (claimed as pneumonia, residuals of 
bronchitis and asthma).  

2.  Entitlement to service connection for peptic ulcer 
disease, gastritis, diverticulosis and irritable bowel 
syndrome.  

3.  Entitlement to service connection for a skin disorder, 
claimed as chloracne and dermatitis.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 1998, a 
statement of the case was issued in May 1998, and a 
substantive appeal was received in May 1998.  The veteran 
testified at a personal hearing at the RO in July 2000.  He 
testified at a Board videoconference in December 2003.  

The issue of entitlement to service connection for a skin 
disorder, claimed as chloracne and dermatitis is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part with regard to this issue on 
appeal.  


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that there 
is no link between the respiratory disorder the veteran was 
treated for during active duty and any currently existing 
respiratory disorder.  

2.  The preponderance of the evidence demonstrates that there 
is no etiologic link between any currently existing 
respiratory disorder and the veteran's service-connected 
PTSD.  

3.  There is competent evidence of a link between gastritis, 
diverticulosis and irritable bowel syndrome and the veteran's 
service-connected PTSD. 
 
4.  The veteran does not have ulcer disease.



CONCLUSIONS OF LAW

1.  Service connection for a respiratory disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2003).  

2.  Service connection for gastritis, diverticulosis and 
irritable bowel syndrome is warranted.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.303, 3.310(a).  

3.  Service connection for ulcer disease is not warranted. 38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub.  
L. No. 106-475, 114 Stat. 2096 (2000), now codified at  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

With regard to the issues decided by this appeal, the record 
shows that the claimant has been notified of the applicable 
laws and regulations that set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, supplemental 
statements of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in a November 2003 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v.  
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in September 1997 prior to 
November 9, 2000, the date the VCAA was enacted.  The Board 
finds, however, that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.

In the present case, a substantially complete application for 
service connection was received in February 1997.  
Thereafter, in a rating decision dated in September 1997, the 
claim was denied.  Only after that rating action was 
promulgated did the AOJ, in November 2003, provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 421.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Pelegrini, at 422.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable  
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first  
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the appellant to overcome.  See 
Pelegrini, at 421.  Similarly, a claimant is not compelled 
under 38 U.S.C. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384  
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on November 2003, 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384  
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation to the extent possible.  The record in 
this case includes service medical records, VA and private 
medical records, reports of VA examinations and 
correspondence and testimony from the veteran.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  The Board notes the veteran submitted evidence to 
the Board at the time of a December 2003 video conference.  
The veteran also submitted a waiver at that time waiving 
review of the evidence by the RO.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim.

Criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

Additionally, service connection shall be established for a 
disability, which is proximately due to, or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).


Entitlement to service connection for a chronic respiratory 
disorder (claimed as pneumonia, residuals of bronchitis and 
asthma).

Initially, the Board notes there is competent medical 
evidence in the clinical records and reports of VA 
examinations demonstrating the current presence of 
respiratory disabilities including bronchitis, recurrent 
respiratory infections, and pneumonia.  

There is conflicting evidence as to the presence of 
respiratory disabilities while the veteran was on active 
duty.  The service medical records appear to be missing.  The 
only service medical records associated with the claims files 
are the report of the service separation examination which 
was conducted in September 1969 and a Report of Medical 
History completed by the veteran in September 1969.  The 
veteran indicated on the September 1969 Report of Medical 
History that he had "nose or throat problems."  The veteran 
has testified at the time of a July 2000 RO hearing and a 
December 2003 Board video conference before the undersigned 
that he intended this entry to denote the presence of 
pneumonia in service.  He further testified that he was 
treated for pneumonia in 1968 and was hospitalized for 4 days 
for the disability.  Additionally, the veteran's mother 
submitted a statement dated in June 1998 indicating that she 
had visited her son in the hospital in February 1968 where he 
was being treated for pneumonia.  

Weighing against a finding that the veteran had a respiratory 
disability including, specifically, pneumonia, during active 
duty is the fact that there are no service medical records 
documenting treatment for the disability and the veteran did 
not indicate on the Report of Medical History that he had 
lung disabilities.  He could have specifically indicated on 
the Report of Medical History that he had or had had lung 
problems.  The examiner annotated the Report of Medical 
History to indicate that any positive answers (including the 
allegation of nose or throat trouble) were reviewed and found 
to be of no medical significance.  Additionally, physical 
examination at the time of discharge was normal.  

While the veteran and his mother have provided evidence to 
the effect that the veteran was specifically treated for 
pneumonia during active duty, they are lay persons and, as 
such, are not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board notes, 
however, that the veteran and his mother are competent to 
testify as to the veteran being treated for a respiratory 
disability and being hospitalized during active duty.  Lay 
assertions of symptomatology or injury may suffice where the 
determinative issue is not medical in nature.  See Harvey, 
6 Vet. App. at 393; see also Layno v. Brown, 6 Vet. App. 465, 
469-470 (1994) (lay testimony is competent only when it 
regards features or symptoms of injury or illness).  Based on 
the above, and giving the benefit of the doubt to the 
veteran, the Board finds that he was treated for respiratory 
disability while on active duty.  

The preponderance of the evidence, however, demonstrates that 
there is no link between the respiratory disability, which 
was present during active duty, and the currently diagnosed 
respiratory disabilities.  

The veteran has reported that his respiratory disabilities 
were etiologically linked to active duty in two different 
ways.  He has testified that, in his opinion, his respiratory 
problems could be due to his service-connected PTSD.  He has 
also testified that he was treated on one occasion during 
active duty for pneumonia and that he thereafter has had 
respiratory problems including numerous bouts of pneumonia.  
He reported that he did not have respiratory problems prior 
to active duty.  Based on this, he has opined that the 
initial bout of pneumonia weakened his respiratory system, 
making him susceptible to future respiratory problems.  

The evidence of record which supports the veteran's opinion 
that his respiratory disability was linked to his PTSD and 
thus warrants service connection on a secondary basis 
consists of the veteran's testimony and treatise evidence.  

The Board finds the veteran's testimony and opinions as to 
the etiology of his respiratory disabilities are without 
probative value.  As noted above, a lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The treatise evidence that the veteran has submitted in 
support of his claim include an article on a study which 
found that, compared with non-PTSD veterans who saw little 
combat, those with PTSD who saw combat were 50-150 percent 
more likely to have circulatory, digestive, musculoskeletal, 
respiratory, infectious, and other serious diseases 20 years 
after military service.  Other treatises indicate that a 
relationship exists between exposure to traumatic events, 
experiencing the symptoms of PTSD and problems with physical 
health including cardiovascular, neurological and 
gastrointestinal systems.  Increased susceptibility to 
infections was noted in one treatise and respiratory problems 
were noted in a second.  The Board notes that, with regard to 
medical treatise evidence, the United States Court of Appeals 
for Veterans Claims (the Court) has held that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
In the present case, the treatise evidence submitted by the 
veteran is not accompanied by the opinion of any medical 
expert linking any currently respiratory disability to the 
veteran's service-connected PTSD.  This evidence is not 
probative.  

While there is no competent evidence of record linking the 
currently existing respiratory disability to PTSD, there is 
competent evidence of record to the contrary.  A private 
clinical record dated in July 2000 includes the notation that 
the doctor found no link between pulmonary problems and PTSD.  
The examiner who conducted a February 2002 VA examination 
also opined that there was no link between PTSD and 
respiratory problems.  

Based on the above, the Board finds the probative medical 
evidence of record demonstrates that the veteran's current 
respiratory disability was not due to PTSD.  

There is some competent evidence of record supporting the 
veteran's contention that his initial bout of in-service 
pneumonia weakened his system, making him susceptible to 
future respiratory problems.  In February 1997, a private 
physician wrote that the veteran had pneumonia that developed 
when he was in the service and had had multiple pneumonias 
since then.  "One could argue" that scar tissue from that 
initial pneumonia set him up for recurrent infections in 
years to come.  However, a private clinical record dated in 
January 1996 also included a notation that the veteran's 
pneumonia was due to smoking.  

Outweighing the February 1997 evidence is a report of a 
February 2002 VA examination.  The examiner who prepared the 
report indicated that he had reviewed the evidence of record, 
had physically examined the veteran, and opined that the 
veteran's upper respiratory infection was due to his history 
of smoking.  The examiner found it difficult to blame the 
veteran's current lung problems on a single incident of in-
service pneumonia.  The Board places greater probative weight 
on the this examiner's findings as it was based on a review 
of all the evidence of record.  The Court has held that a 
fully informed decision, based on objective documentation and 
review of all relevant records is more probative than an 
examination based on related history or memory.  See Rollings 
v. Brown, 8 Vet. App. 8 (1995); Owens v. Brown, 7 Vet. App. 
429 (1995).  The Board notes that the private physician who 
provided the February 1997 opinion failed to address the 
veteran's well documented history of smoking 2 packs per day 
which he testified occurred up until 1980.  His smoking 
continued for more than ten years after his discharge from 
active duty.  The Board further notes there is evidence that 
the veteran continued to smoke after 1980.  A May 1996 
clinical record includes the notation that the veteran smoked 
an occasional cigar.  

Based on the above, the Board finds that the preponderance of 
the evidence demonstrates that the veteran's respiratory 
problems are not linked to his active duty service.  This 
claim is denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.303, 3.310(a).


Entitlement to service connection for ulcer disease, 
diverticulitis, 
colon polyps and colitis.

After reviewing the record, the Board finds no support for 
the contention that the claimed gastrointestinal conditions 
are the residuals of in-service episodes of dysentery. The 
Board does find, however, that service connection is 
warranted for irritable bowel syndrome, diverticulosis and 
gastritis as secondary to the service-connected PTSD.  

A February 1997 letter from a private physician includes the 
notation that the veteran had PTSD as well as some physical 
problems which could be attributed to the PTSD, mainly 
irritable bowel syndrome and peptic disease.  

A private clinical record dated in July 2000 includes the 
opinion that there was "very likely" a relationship between 
diverticulosis, irritable bowel syndrome, peptic ulcer 
disease, or gastritis which was flared up by aggravation of 
PTSD.  

In July 2000, a private physician opined that there was a 
relationship between stress disorders and gastrointestinal 
problems.  It was further opined that there was a 
relationship between the veteran's service-connected PTSD and 
peptic ulcer disease as well as irritable bowel syndrome.  

In September 2000, a physician opined that, based on a review 
of all the evidence of record, the veteran did not have 
definite evidence of ulcer disease.  The examiner listed the 
evidence of record which supported his conclusion.  He also 
opined that he was unaware of any relationship between any 
peptic ulcer caused by Helicobacter and the PTSD.  He noted 
that he did not know of any relationship between 
gastroesophageal reflux disease and PTSD and did not think 
such a relationship existed.  The examiner further opined 
that the veteran may indeed have irritable bowel syndrome.  
He noted that there was a relationship with stress and 
exacerbation of the symptoms of irritable bowel syndrome.  
The examiner found it conceivable that the irritable bowel 
syndrome may be exacerbated by stressful life events 
associated with the PTSD.  The examiner also noted, however, 
that irritable bowel syndrome was found in a large number of 
individuals without PTSD, and a direct cause and effect 
relationship could not be established.  

As demonstrated above, there are several opinions of record 
from competent sources which have determined that there is a 
link between the veteran's irritable bowel syndrome and the 
service-connected PTSD.  There is also competent evidence of 
record in the form of the July 2000 private clinical record 
linking diverticulosis and gastritis as secondary to the 
service-connected PTSD.  While the evidence from the July 
2000 private clinical record is not as persuasive as the 
evidence linking irritable bowel syndrome to the PTSD, there 
is no evidence to the contrary affirmatively finding that the 
diverticulosis and gastritis are not linked to the service-
connected PTSD.  Upon consideration of this evidence and 
applying the benefit of the doubt, the Board finds that 
service connection is warranted for irritable bowel syndrome, 
diverticulosis and gastritis as secondary to the service-
connected PTSD.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.303, 3.310(a).

The Board further finds, however, that the preponderance of 
the evidence is against a grant of service connection for 
peptic ulcer disease as secondary to the PTSD.  While some of 
the health care providers have diagnosed the presence of 
peptic ulcer disease and linked it to the service-connected 
PTSD, the Board places greater probative weight on the 
findings of the examiner who provided the September 2000 
medical opinion.  This examiner reviewed all the evidence of 
record and determined that the veteran did not have peptic 
ulcer disease.  The examiner supported his conclusion with 
references to the medical evidence of record.  The evidence 
is not so evenly balanced as to raise doubt regarding this 
issue. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.310(a).


ORDER

Service connection for a chronic respiratory disorder claimed 
as pneumonia, residuals of bronchitis and asthma, is denied.  

Service connection for irritable bowel syndrome, 
diverticulosis and gastritis is granted.  

Service connection for ulcer disease is denied.


REMAND


The veteran has claimed entitlement to a skin disorder, 
claimed as chloracne and dermatitis.  The Board notes the 
veteran indicated on a Report of Medical History that he 
completed in September 1969 that he had or had had skin 
diseases.  Additionally, the veteran testified that, during 
active duty, he had crotch rot and ringworm.  He reported 
that it did not clear up until he was out of the military.  
He also indicated that he had been having problems with his 
skin since his discharge from active duty.  Associated with 
the claims file are numerous diagnoses of skin problems 
including eczematoid dermatitis (September 1989), urticaria 
and dermal graphism, dermatitis (August 1990), hives 
(December 1990), chronic dermatitis (April 1991), purpura 
(May 1993), rash (February 1996), non-specific dermatitis 
(September 2000 VA examination), and possible psoriasis and 
rosacea (VA examination in February 2003).  Significantly, 
none of the medical records includes an opinion as to the 
etiology of the skin problems.  As there is some evidence of 
the presence of skin problems during active duty and 
competent evidence of the current existence of skin problems, 
an opinion is required to determine whether the currently 
existing skin problems are linked to the complaints of skin 
problems the veteran reported at the time of his separation 
from active duty.  

Accordingly, the case is hereby REMANDED for the following 
actions:  

1.  The RO should review the record take 
any necessary action to the veteran to 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  

2.  The veteran should be afforded a VA 
dermatology examination to determine the 
etiology of any skin disability found on 
examination.  The claims folder must be 
made available to and reviewed by the 
examiner.  After reviewing the record and 
examining the veteran, the examiner 
should express an opinion as to whether 
it is at least as likely as not that any 
currently existing skin disability was 
incurred in or aggravated by active duty.  
The examiner should provide a complete 
rationale for all conclusions.  If the 
examiner finds it impossible to provide 
any part of the requested opinion without 
resort to pure speculation, it should be 
so indicated. 

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
skin disorder.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



